                  Case 20-00161    Doc 6-1    Filed 07/13/20    Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                GREENBELT DIVISION
IN RE:                                *
TERRANCE A. HAMLIN                        *       Case No. 20-13757-TJC

         Debtor(s)          *                     (Chapter 7)
*        *    **  *     *   *
                            *
MARYLAND DEPARTMENT OF LABOR
    Plaintiff               *

         v.                               *       Adversary
                                                  Proceeding No. 20-161
TERRANCE A. HAMLIN                        *
    Defendant
*   *     *    *             *     *      *       *     *       *     *       *    *

              CONSENT ORDER DETERMINING DEBT NONDISCHARGEABLE

         Upon the consent of the parties Plaintiff Maryland Department of Labor and

Defendant Terrance A. Hamlin, by their respective undersigned attorneys, it is by the

United States Bankruptcy Court for the District of Maryland,

         ORDERED, that the debt represented by the judgment entered

contemporaneously herewith against Defendant Terrance A. Hamlin and in favor of the

Plaintiff Maryland Department of Labor calculated as Two Thousand Five Hundred

Eighty Dollars ($2,580.00) in overpayment principal, fraud penalty of Three Hundred

Eighty-Seven Dollars ($387.00), and interest based on the fraud of (“fraud interest”) of

                                              1
                Case 20-00161      Doc 6-1    Filed 07/13/20     Page 2 of 2




       Three Hundred Fifty-Six Dollars and Eight Cents ($356.08) for a total balance of

Three Thousand Three Hundred Twenty-Three Dollars and Eight Cents ($3,323.08),

plus costs of Three Hundred Fifty Dollars ($350.00), be and is hereby determined to be

nondischargeable pursuant to 11 U.S.C. §523(a)(2)(A), and it is

       FURTHER ORDERED, that the fraud penalty of Three Hundred Eighty-Seven

Dollars ($387.00) is also nondischargeable pursuant to 11 U.S.C. § 523(a)(7)..

CONSENTED TO AS TO FORM AND AS TO CONTENT


/s/ Orbie R. Shively                                    /s/ Terrance A. Hamlin
Orbie R. Shively, Attorney for                          Terrance A. Hamlin
Plaintiff Maryland Department of Labor                  Defendant and Debtor

       I HEREBY CERTIFY that the terms of the copy of the consent order submitted to
the Court are identical to those set forth in the original consent order; and the signatures
represented by the /s/ on this copy reference the signatures of consenting parties on the
original consent order.


                                          /s/ Orbie R. Shively
                                          Orbie R. Shively
cc:
Orbie R. Shively, Esq.                           Kim D. Parker, Esq.
Maryland Department of Labor                     Law Offices of Kim Parker, P.A.
Litigation and Prosecution Unit                  2123 Maryland Avenue
1100 North Eutaw St., Rm. 522                    Baltimore, MD 21218
Baltimore, MD 21201
                                                 Terrance A. Hamlin, Esq.
U.S. Trustee                                     1721 Dewitt Avenue
6305 Ivy Lane, Sixth Floor                       Capitol Heights, MD 20743
Greenbelt, MD 20770

                                     END OF ORDER




                                             2
